An appeal from a judgment entered against defendant P.M. Reidy in an action for money had and received.
The appeal is presented on the judgment-roll with a bill of exceptions.
It is contended by appellant that the findings are unsupported, and that certain rulings of the court made in the course of the trial were prejudicially erroneous.
[1] According to the testimony of witnesses for the plaintiff corporation, the F.B. Stearns Company had stored in a warehouse twenty-five automobiles which, under a contract with the plaintiff, were consigned to the latter. Defendant Reidy desired to purchase the automobiles from *Page 472 
the Stearns Company at a price less than the invoice price to the plaintiff, and in order to complete the purchase the consent of the latter was necessary. The plaintiff had obligated itself to sell and deliver five of the automobiles to various purchasers, and it was agreed by the parties that in consideration of the consent of plaintiff to cancel its contract with the Stearns Company said defendant would deliver the five automobiles contracted to be sold and pay to plaintiff all sums received therefor above the cost of the automobiles to him. The automobiles were delivered by defendant and, according to this testimony, the total amount received therefor over and above the cost thereof to defendant exceeded the amount found by the trial court. Defendant denied that a profit was derived from the transaction, but the evidence, although conflicting, sufficiently supports the findings of the court, which cannot therefore be disturbed (Southern California Iron etc. Co. v. AmalgamatedAssn. of Iron etc. Workers, 186 Cal. 604 [200 P. 1]), and a review of the rulings on objections by defendant discloses no prejudicial error.
The judgment is affirmed.
Tyler, P.J., and Knight, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 9, 1928.
All the Justices concurred. *Page 473